      Case 1:14-cv-06852-KPF-SDA Document 144 Filed 06/21/19 Page 1 of 2




                             DAVID H. RELKIN
                                       THE RELKIN LAW FIRM
David@RelkinLaw.com
                                        15 Stewart Place
                                            Suite 12D
                               White Plains, New York 10603‐3841
                                         T: 212‐244‐8722

                                           June 21, 2019

VIA ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007

       Re:     Winter Investors, LLC, et al. v. Panzer, et al. 14-CV-6852 (KPF)(SDA)

Hon. Judge Failla:

        I am incoming counsel for Winter Investors, LLC and I am writing this letter on behalf of
Winter and co-plaintiff Jacob Frydman concerning Your Honor’s request that the parties submit a
Joint Status update letter regarding next steps on or before June 24, 2019 (Letter June 7, 2019,
docket #132). (I was substituted as counsel for Winter Investors, LLC on June 17, 2019, and am in
no position to submit the update letter Your Honor has requested.)

        In addition, Your Honor’s Order of June 10, 2019 (docket #135) referred the parties to
contact the Chambers of Magistrate Judge Stewart D. Aaron regarding an Inquest as to damages.

       In furtherance of Your Honor’s direction that the parties confer and agree regarding the
scheduling of these matters, on June 18, 2019 (docket #143), I wrote to Mr. Gulko (counsel for Eve,
LLC), Mr. Solomon Mayer (pro se), and Mr. Eli Verschleiser (pro se) (by email and ECF), the
remaining defendants not in default, regarding the scheduling of a Joint Status letter to Your Honor
and/or the scheduling of a Conference and Inquest before the Magistrate.

       Mr. Gulko responded that he will be out of his office from July 3 to July 10, 2019, and Mr.
Verschleiser responded that he will be out of the Country in Israel from July 15 to August 12, 2019.

        Accordingly, I respectfully request the date to submit a Joint Status letter to Your Honor or
to hold a Conference before the Magistrate be adjourned to August 21, 2019. This is my first request
for an extension and the defendants appearing (who are not in default) have raised no other issues
with these dates.
      Case 1:14-cv-06852-KPF-SDA Document 144 Filed 06/21/19 Page 2 of 2
Hon. Judge Failla
June 21, 2019
Page 2


       In addition, the Inquest involves complex issues and considerable damages. I need a
reasonable amount of time to review the file and prepare.

        Based on the foregoing, I respectfully request that Your Honor assent to this schedule and
that the Status Letter be adjourned to August 21, 2019, or to refer these matters to the Magistrate
for scheduling, supervision and the Inquest.

       Thank you for Your attention to this matter.


                                      Respectfully submitted,

                                       s/David H. Relkin
                                          David H. Relkin


Via ECF and Email:
'Asher Gulko' <Asher@gulkoschwed.com>; 'Solomon Mayer' <sm5008@outlook.com>; Eli
Verschleiser <eli.v@eliv.com>; Jacob Frydman (by email)




Page | 2
